Order entered January 11, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-00007-CV

                          IN RE NAZARIO CHAVEZ, JR., Relator

                    Original Proceeding from the Justice of the Peace 1-1
                                   Dallas County, Texas
                           Trial Court Cause No. JT-15M8400H

                                           ORDER
       Based on the Court’s opinion of this date, we DISMISS this original proceeding for want

of jurisdiction. We ORDER relator to bear the costs, if any, of this original proceeding.


                                                      /s/   DAVID L. BRIDGES
                                                            JUSTICE